PER CURIAM.
Alan Boyce appeals the district court’s1 adverse grant of summary judgment in his action against Interbake Foods, in which he asserted claims under Title VII, and a state-law claim of intentional infliction of emotional distress. First, we note that— to the extent Boyce has raised new allegations on appeal—we do not consider them. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir.2004) (declining to consider allegations first raised on appeal). Further, upon careful de novo review, see Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir.2011) (grant of summary judgment reviewed de novo), we conclude that there is no basis for reversal, as Interbake Foods was entitled to judgment as a matter of law on each of Boyce’s claims.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

. Honorable Karen E. Schreier, Chief Judge, United States District Court for the District of South Dakota.